By the Court.
The only question made in this case, is, whether the facts alledged in the bill will entitle the plaintiff to relief. It seems to be no proper case for a bill of interpleader, or in the nature of a bill of interpleader.
There should, to justify such a bill, be either some specific chattels, or some definite sum of money, to which different parties in the same right, or in priority of estate, make claim, and the person bringing the bill should be a mere stake holder, having no interest in the matter, so that when the court decree an interpleader, the plaintiff can step out of the case altogether. But that is not the case here. No specific sum of money, or chattels, are claimed by different parties. And the plaintiff is a necessary party to the litigation, having the same interest with any of the others, on the part of the estate.
In bills of interpleader, it is requisite, too, that the party should otherwise be in danger of paying the money, or the value of the chattel, more than once; in other words, that there should be no such privity between the plaintiff and either of the other parties, as to make a judgment conclude the right of such party. For if so, an interpleader is unnecessary. But in the present case, the plaintiff so represents the estate, in a legal point of view, that the *641judgment in favor of the Railroad Company, and the decree of the probate court, requiring payment of that among the other debts, will conclude all the heirs. There is no more necessity of an interpleader in this case, than in every case when a suit is brought against an administrator, or executor, or guardian, or any other trustee, which affects the ultimate interest of cestui que trust.
And in the present case, if the matter were still pending before the commissioners, no man would ever think of a bill of inter-pleader being necessary. All would say, at once, let the heirs appeal, as they have a right to do, if dissatisfied with the decision of the commissioners. And the fact that they did not appeal, can make no difference in principle, certainly it will not lay the ground of an independent jurisdiction in equity for a bill of interpleader. If the- party were still entitled to an appeal, upon the ground that he had failed to take it, by fraud, accident, or mistake, he might safely calculate he would obtain it upon his petition, then pending. And if not entitled to it upon that ground, he had lost it through-his own voluntary fault, et lex suppeditet vigilantibus, non dormientibus.
The real object of this bill, then, must have been to get rid of the effect of the allowance before the commissioners. But the bill contains no facts or allegations, which, in any view of the case, will justify the interference of the court of chancery with that allowance. So that, it cannot be maintained upon that ground merely. And it would Scarcely be- contended that a bill in equity is allowable, for the mere purpose of obtaining delay of the suit, upon the administrator’s bond.
Decree affirmed with costs.